BLANCHE, Justice,
dissenting.
I dissent for reasons handed down by Justice Marcus and for these additional reasons.
First, this writer believes that effective law enforcement in drug and narcotics criminal investigations is greatly dependent on the use of confidential informants. It is further this writer’s view that because of the nature of drug offenses in most cases the accused knows or should know the identity of the informer as coming from a list of his friends and acquaintances.
Proof of being “framed” is on the defendant and the identity of the confidential informant is not relevant to that inquiry. It may be relevant on the issue of the wife’s credibility after she testifies but the case has not proceeded to that point.